On information charging that in Tulsa county, October 31, 1925, he did unlawfully point a deadly weapon, to wit, a revolver at one F.M. Payne, *Page 303 
Lawrence Morgan was tried and convicted, and, in accordance with the verdict of the jury, was sentenced to imprisonment in the county jail for 90 days and to pay a fine of $50. From the judgment rendered March 4, 1926, an appeal was perfected by filing in this court on May 4, 1926, a case-made, but no brief has been filed and no appearance made in behalf of appellant in this court, and the case was submitted on the record.
While appellant is not represented in this court, we have carefully gone through the record, and find it free from substantial error. The evidence in support of the allegations of the information is practically undisputed; the instructions fairly presented the entire law of the case, and appellant, from all that the record discloses, had a fair trial.
The judgment appealed from is accordingly affirmed.
EDWARDS and DAVENPORT, JJ., concur.